DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.

 Claim Objections
Claims 1-5, 7, 9-14, 16, 18-24 are objected to because of the following informalities:  
Regarding claim 1, the limitation “for use” in line 13 may be interpreted as an intended use.  Examiner suggests changing it to “utilize” for clarity. Appropriate correction is required. This issue is also in claims 10 and 18.  Also, the numerous recitations of the limitations “the sub-spectra” and “the granted sub-spectra” appear to be referring to the limitation of “two or more sub-spectra” so the phrase “two or more” should be included for clarity. Similar corrections should be made in claims 10 and 18 as well as the dependent claims if applicable. For example, in claims 23-24, the limitation “the authorized and granted sub-spectra” should be changed to “the remaining authorized and granted sub-spectra” for clarity. Examiner requests that the applicant double check all the claims for antecedent basis and/or clarity issues.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the spectrum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the spectrum" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the spectrum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/12/2022, with respect to the rejections of claims 1-5, 7, 9-14, 16, and 18-22 have been fully considered and are persuasive.  Therefore, the 103 rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Man (US 2015/0214973) details multi-input analog-to-digital converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415